DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
The present application is a continuation of application 16/645,399, now patent 11,275,188.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 34, the term “fast” is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered the claim without the relative term.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 4, 21-22, 24, 29, 32-33, and 35-38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 4-8 of U.S. Patent No. 11,275,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate or render obvious the instant claims.

Regarding claims 4 and 21, reference claim 4 anticipates the instant claims.

Regarding claim 22, reference claims 4 and 8 render obvious the instant claim.

Regarding claim 24, reference claim 5 anticipates the instant claim.

Regarding claim 29, reference claim 6 anticipates the instant claim.

Regarding claims 32-33, 35, 38, reference claims 7-8 render obvious the instant claims.

Regarding claims 36-37, reference claim 1 renders the further limitations of the instant claims obvious.

Allowable Subject Matter
Claim(s) 4 and 21-39 would be allowable if a terminal disclaimer for the parent application is filed and accepted, and for claim 34, if the claim is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 4, 24, 29, and 32, with reference to representative claim 4, the cited prior art does not expressly disclose or suggest: a method for calibrating and/or testing one or more high voltage settings of a liquid scintillation counter using an electronic test source, the method comprising: (a) generating, from a pulse LED of the electronic test source, a plurality of emulated radioactive event test pulses, the plurality of emulated radioactive event test pulses comprising one or more beta test pulses, each having a light pulse shape that emulates a light pulse shape produced by a scintillator as a result of radioactive decay of a beta emitter; an intensity of the one or more of beta test pulses to produce a distribution of intensities that emulates a carbon-14 (14C) spectrum, thereby generating an emulated 14C spectrum; (c) detecting, by one or more detectors of the liquid scintillation counter, the emulated 14C spectrum; and (d) calibrating and/or testing the one or more high voltage settings of the liquid scintillation counter based on the detected emulated 14C spectrum.
Edler (Edler, R. et al., “Basics of alpha/beta-discrimination for liquid scintillation counting”, 2010, retrieved from the Internet as indicated in the Information Disclosure Statement filed 06 March 2020 in parent application 16/645,399 which includes a copy of the reference) discloses a method for calibrating and/or testing a liquid scintillation counter, the method comprising: (a) injecting a plurality of radioactive event test pulses, wherein each radioactive event test pulse is of a kind selected from the group consisting of: (A) a beta test pulse having a light pulse shape produced by a scintillator as a result of radioactive decay of a beta emitter (page 2, “Alpha/Beta calibration”); (B) an alpha test pulse having a light pulse shape produced by a scintillator as a result of radioactive decay of an alpha emitter (page 2, “Alpha/Beta calibration”); and (C) a gamma test pulse having a light pulse shape produced by a scintillator as a result of radioactive decay of a gamma emitter, wherein the plurality of radioactive event test pulses comprises at least one beta test pulse and at least one alpha test pulse (page 2, “Alpha/Beta calibration”); (b) detecting, by one or more detectors of the liquid scintillation counter, the plurality of radioactive event test pulses (page 2, “Alpha/Beta calibration”, “each standard is counted…”); and (c) calibrating one or more discriminators of the liquid scintillation counter based on the detection of the at least one alpha test pulse and the at least one beta test pulse by the liquid scintillation counter (page 2, setting the PDD).
Sefzick (Sefzick, T. et al., “A System for Simulation of Scintillator Light Signals”, Nuclear Instruments and Methods in Physics Research, A288:571-573, 1990; a copy is included with the Information Disclosure Statement filed 06 March 2020 in parent application 16/645,399) discloses the use of light emitting diodes as a replacement for radioactive sources (page 571, left-hand column, first paragraph).
	While methods for calibrating a liquid scintillation counter were generally known in the art, as was the use of electronic test sources, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method wherein a plurality of emulated radioactive event test pulses are generated and used for calibration. That is, while emulating a radiation source with an electronic test source was generally known, the cited prior art does not expressly disclose or suggest such emulation would be sufficient for calibration purposes.
	Accordingly, claims 4, 24, 29, and 32 would be allowable.

	Regarding claims 21-23, 25-28, 30-31, and 33-39, the claims would be allowable due to their dependence. Claim(s) 23, 25-28, 30-31, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884